DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “said powder coated parts” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “said powder coating” and will be interpreted as such.  
Re claim 2, claim 2 recites, “said powder coated parts” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “said powder coating” and will be interpreted as such.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al (“McKinney”) (US 6,389,769) in view of Cipri (US 10,597,932) and Daniels (US 2007/0193220).
Re claim 1, McKinney discloses a method of making a metal core door (2, Abstract) comprising: 
providing (Fig. 2 showing 4 provide) a core (4); 
providing door parts (Fig. 2, Fig. 3 showing 36, 36, 6, 6, 24 and 24 provided) including an exterior skin (36), an interior skin (36) and channels (Fig. 5-6 showing 24 and 6 as channels); 
assembling said door parts (36, 36, 6, 6, 24 and 24) about said core (4) to create a pre-assembled (as no point of reference is provided) door (2) with an interior core (between 36),
but fails to disclose powder coating said door parts and curing said powder coated parts, and assembly post powder coating.
However, Cipri discloses powder coating (Col 3 lines 36-41) said door parts (McKinney: 36, 36, 6, 6, 24 and 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McKinney with powder coating said door parts as disclosed and suggested by Cipri in order to provide a desired wood-like finish and to provide color durability (Col 3 lines 36-41). In addition, it is noted that powder coating is a very well-known and common process, with the well-known benefit of providing increased durability.  As such, the proposed modification is that of the structure of McKinney being powder coated (as suggested by Cipri) along the claimed areas in order to provide said increased durability.  
In addition, Daniels discloses curing ([0046]) said powder coated parts ([0046], McKinney: 36, 36, 6, 6, 24 and 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McKinney with curing said powder coating parts as disclosed and suggested by Daniels in order to provide a desired texture and gloss level ([0046]).
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McKinney with assembly post powder coating in order to allow for powder coating to be applied to all surface (not just exposed surfaces), offering greater protection to the various components.   Moreover, selection of the order of performing process steps has been held as within the level of ordinary skill in the art absent new or unexpected results.  In re Gibson, 39 F.2d 975.
Re claim 2, McKinney discloses a method of making a metal core door (2, Abstract) comprising: 
providing (Fig. 2 showing 4 provide) a core (4); 
providing door parts (Fig. 2, Fig. 3 showing 36, 36, 6, 6, 24 and 24 provided) including an exterior skin (36), an interior skin (36) and channels (Fig. 5-6 showing 24 and 6 as channels); 
whereby said door parts (36, 36, 6, 6, 24 and 24) are powder coated (as modified below) and can be assembled (Fig. 1 showing assembly) about said core (4) to create a powder coated door (as modified below) with an interior core (between 36),
but fails to disclose powder coating said door parts and curing said powder coated parts.
However, Cipri discloses powder coating (Col 3 lines 36-41) said door parts (McKinney: 36, 36, 6, 6, 24 and 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McKinney with powder coating said door parts as disclosed and suggested by Cipri in order to provide a desired wood-like finish and to provide color durability (Col 3 lines 36-41).  In addition, it is noted that powder coating is a very well-known and common process, with the well-known benefit of providing increased durability.  As such, the proposed modification is that of the structure of McKinney being powder coated (as suggested by Cipri) along the claimed areas in order to provide said increased durability.  
In addition, Daniels discloses curing ([0046]) said powder coated parts ([0046], McKinney: 36, 36, 6, 6, 24 and 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McKinney with curing said powder coating parts as disclosed and suggested by Daniels in order to provide a desired texture and gloss level ([0046]).
Additionally, the language “can be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al (“McKinney”) (US 6,389,769) in view of Cipri (US 10,597,932).
Re claim 3, McKinney discloses a metal door (2, Abstract) comprising; 
a door assembly (2) including; 
front (36) and back skins (36); 
hinge (6) and lock channels (6, see Fig. 6); 
top (24) and bottom channels (24, see Fig. 5); 
a core (4) positioned within (Fig. 2) said door assembly (2),
but fails to disclose the front and back skins as powder coated and the hinge and lock channels as powder coated, and the top and bottom channels as powder coated.    
However, Cipri discloses the front and back skins (McKinney: 36) as powder coated (Col 3 lines 36-41) and the hinge and lock channels (McKinney: 6) as powder coated (Col 3 lines 36-41), and the top and bottom channels (McKinney: 24) as powder coated (Col 3 lines 36-41).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the metal door of McKinney with the front and back skins as powder coated and the hinge and lock channels as powder coated, and the top and bottom channels as powder coated as disclosed and suggested by Cipri in order to provide a desired wood-like finish and to provide color durability (Col 3 lines 36-41).  In addition, it is noted that powder coating is a very well known and common process, with the well-known benefit of providing increased durability.  As such, the proposed modification is that of the structure of McKinney being powder coated (as suggested by Cipri) along the claimed areas in order to provide said increased durability.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635